Ronorable W. S. neatly       Opinion No. N-249
    Cha~~mi.;ti~propriations
\                                 RI?.:Validity of Section 49 of
    House of Representatives           Article V of the Appropria-
    Austin, Texas                      tions Bill and Section 49
                                       of Senate Bill No. 15 of
                                       the 60th Legislature, Regular
    Rear Mr. Iieatly:                  Session, and related question,
              your request for an opinion asks the following
    questions concerning the provisions of Section 49 of Axticle
    V of Senate Bill 15, Acts of the~6Oth Legislature, Regular
    Session (General Appropriations Act):
             "(1) In View of the position now being
        taken by the Legislature by Section 49 of :the
        Appropriations Bill and Section 49 of Senate
        Bill No. 15 of the Regular Session of the 60th
        Legislature, your opinion is requested with
        reference to the validity of said provision
        in the Appropriations Bill,in view of specific
        statutes authorizing the einploymentof pro-
        fessional legal personnel and their authority.
             "(2) Your opinioriis further requested
        in view of Attorney General's Opinion WW-1461
        which we ask that,you review in connection with
        the provisions as hereinabove outlined as being
        a part of the Appropriations Bill."
             The above referred-to rider reads as follows:
              "Sec. 49. ATTORNEYS. Prom and after
         September 1, 1967, should a vacancy occur in
         any department or institution of higher leam-
         ing. not otherwise exempted, in Articles III
         or IV of this Act in a position which has as
       hits primary function the practice of law and
      '. rendering of legal services and counsel, said
         position shall be filled only after having
         received the written approval of the Attorney
         General.

                                -1209.
.


    Hon. W. S. neatly, page 2   (M-249)



              "None of the funds herein appropriated
         may be expended for legal services until the
         Attorney General has given prior written ap-
         proval for the employment of such personnel
         and the compensation to be paid. This pro-
         vision shall apply to all legal services ex-
         cept those rendered by personnel who are
         classified in the Position Classification Plan.
              "None of the funds appropriated in Articles
         II, III and IV of this Act, with the exception
         of funds appropriated to the Secretary of State,
         may be used for the delivery of a written legal
         opinion unless a copy of such opinion is furnished
         the Attorney General.
              "None of the funds appropriated in Articles
         II, III and IV of this Act, with the exception
         of funds appropriated to the State Library and
         for State-supported law schools, may be expended
         for purchase of law books without the approval
         of the Attorney General."
              A General Appropriations Bill may contain riders
    which detail, limit or'restrict the use of funds or otherwise
    insure that the money appropriated is spent for the required
    purposes for which the money is appropriated. However, a
    General Appropriations Bill may not repeal or amend existing
    general legislation. State v. Steel, 57 Tex. 203 (1882);
    Linden v. Finle           451 49 S.W. 578 (1899); Conle v.
    Daughters of th~'&%~       10; Tex 80 156 S W 19m3h-r
    Moore v. Sheppard! 144 Te;. 537, 192 SIW.2d 559'(1946).

              The duty of representing State agencies and of
    rendering legal advice and counsel,to State agencies rests
    on the Attorney General. Article IV, Section 22, Constitution
    of Texas: Article 4399, Vernon's Civil Statutes. In addition
    thereto, certain State agencies may be authorized by statute to
    contract for the professional services of an attorney, and this
    authority may be limited, as herein shown, by the legislative
    provision requiring the Attorney General's advance written ap-
    proval of the attorney to be employed as well as the rate of
    compensation to be paid him.
              Applying the principle of law announced in the above-
    cited cases to the rider in question, and in view of,the pro-
    visions of Section22 of Article IV of the Constitution,
    Article 4399, and,various other statutes permitting certain

                                  -1210-
Hon. W. 9. lieatly,page 3 (M-249)



State agencies to contract for the services of an attorney,
it is our opinion that the rider does not seek to repeal.or
amend those statutes, but is designed to carry out such stat-
utory provisions.

          Therefore',in answer to your first question, you
are advised that the provisions of Section 49 of Article V
of Senate Bill 15, Acts of the 60th Legislature, are valid.
In answer to your second question. you are advised'thaf
Attorney General's Gpinion'WW-1461 holds that the provisions
of Subdivision h of Section 3 of Article 76218, permit the
Texas Water Pollution Control Board to enter into a contract
for the professional services of an attorney to advise and
assist the Board. However, in that opinion, this office was
not confronted with an opinion request involving the specific
questions here presented, and such opinion is hereby supple-
mented and amended to the extent of the question answered
herein. When the statutory provisions relating to the duties
of the Attorney General and the employmsntof attorneys by
other agencies are read in conjunction with the constitutional
and statutory provisions relating to the duties of the Attorney
General, it is noted that the rider plainly states that before
appropriated funds may be expended, the employment and com-
pensation to be paid must have the prior written approval
of the Attorney General.,

                     SUMMARY

          Section 49 of Article V of Senate Bill 15,
     Acts of the 60th Legislature, Regular Session,
     relating to prior written approval by the
     Attorney General of the employment of personnel
     to render legal services and the compensation
     to be paid is valid.

          Attorney General's Opinion No. WW-1461
     (1962) is hereby supplemented and amended by the
     specific question answered in this opinion,




Prepared bye                         C. MARTIN
John Reeves                 Attorney General of Texas
Assistant Attorney General
                       -1211-
.   .



        Ron. W. S. Heatiy, page 4 (M-249,)



    APPROVED:
    OPINION CDWWITTEE

        Bawthorne Phillips, Chairman
        Kerns Taylor, Co-Chairman
        aoughton Brownlee
        Roge'r Tyler
        John Grace
        S& Kblley

        A. 3. CAROBBI, JR.
        Executive Assistant




                                       ”   1212   -